Case 5:19-cv-05102-PKH Document 20               Filed 07/31/20 Page 1 of 2 PageID #: 1387



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

JENNY WILKS                                                                         PLAINTIFF

v.                                   No. 5:19-cv-05102

ANDREW SAUL, Commissioner,
Social Security Administration                                                    DEFENDANT

                                            ORDER

       The Court has received a report and recommendation (Doc. 18) from Chief United States

Magistrate Judge Erin L. Wiedemann. Plaintiff has filed objections (Doc. 19). The Magistrate

recommends that the Court affirm the Social Security Administration’s decision and dismiss

Plaintiff’s case with prejudice. Plaintiff objects to the Magistrate’s finding because the Appeals

Council did not consider the treating source statement submitted by Plaintiff. The Court has

conducted a de novo review of the report and recommendation pursuant to Plaintiff’s objection.

28 U.S.C. § 636(b)(1).

       The day before Plaintiff’s hearing with the ALJ, Plaintiff attempted to submit a treating

source statement. The ALJ found the evidence was untimely because Plaintiff did not submit the

treating source statement five business days prior to the hearing nor did Plaintiff inform the ALJ

of the potential evidence. The treating source statement was then submitted to the Appeals

Council, but the Appeals Council decision did not state the treating source statement was received

or reviewed. Plaintiff argues because the treating source statement was new and material evidence

the Appeals Council was required to consider the evidence. However, the record demonstrates the

treating source statement was not new or material, and even if it had been considered there is no

indication the ALJ would have decided differently. The report and recommendation contains no

clear error, and is ADOPTED IN ITS ENTIRETY.

                                                1
Case 5:19-cv-05102-PKH Document 20          Filed 07/31/20 Page 2 of 2 PageID #: 1388



       IT IS THEREFORE ORDERED that the decision of the Social Security Administration is

AFFIRMED and this case is DISMISSED WITH PREJUDICE. Judgment will be entered

separately.

       IT IS SO ORDERED this 31st day of July, 2020.


                                                       /s/P. K. Holmes, 
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE




                                            2
